Exhibit 10.1

CONSENT TO ASSIGNMENT AND AMENDMENT

This CONSENT TO ASSIGNMENT AND AMENDMENT (this “Amendment”), is dated as of
November 6, 2020, by and among BB&T Capital Markets, a division of BB&T
Securities, LLC, a Delaware limited liability company (“BBTS”), Truist
Securities, Inc., a Tennessee corporation (“Truist Securities”), Extra Space
Storage Inc., a Maryland corporation (the “Company”), and Extra Space Storage
LP, a Delaware limited partnership (the “Operating Partnership”).

WHEREAS, BBTS, the Company and the Operating Partnership are parties to that
certain Equity Distribution Agreement, dated as of May 15, 2019, by and among
the Company, the Operating Partnership and BBTS (the “Agreement”);

WHEREAS, BBTS and Truist Securities are direct, wholly-owned subsidiaries of
Truist Financial Corporation (“Truist,” and together with its subsidiaries and
affiliated entities, the “Truist Organization”);

WHEREAS, as part of certain internal reorganization efforts within the Truist
Organization, effective August 1, 2020 (the “Effective Date”), (a) BBTS
contributed and assigned certain of its assets, including its rights under the
Agreement (collectively, the “Contributed Assets”), to BB&T Merger Sub, Inc.
(“Merger Sub”), and (b) SunTrust Robinson Humphrey, Inc. (“STRH”) subsequently
assumed the Contributed Assets upon the consummation of the merger of Merger Sub
with and into STRH, with STRH as the survivor of such merger (the
“Combination”);

WHEREAS, immediately following the Combination, STRH changed its name to “Truist
Securities, Inc.” effective as of the Effective Date;

WHEREAS, for administrative ease and convenience, such assignment to Merger Sub
and assumption by STRH is separately documented herein as an assignment of the
Agreement directly from BBTS to Truist Securities; and

WHEREAS, the parties hereto desire to amend the Agreement to reflect the fact
that Truist Securities has succeeded to all rights, and assumed all obligations,
of BBTS under the Agreement, and has become a Sales Agent, all effective as of
the Effective Date.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and for other good and value consideration, the receipt and
sufficiency of which are hereby conclusively acknowledged by each of the parties
hereto, the parties hereto covenant and agree as follows:

1. As used in this Amendment, all capitalized terms used in this Amendment but
not defined herein shall have the respective meanings ascribed thereto in the
Agreement.

2. As of the Effective Date, (i) BBTS irrevocably assigned, granted, transferred
contributed and conveyed to Truist Securities all of BBTS’s rights, title and
interest in and obligations with respect to the Agreement and (ii) Truist
Securities irrevocably accepted such assignment, grant, transfer, contribution
and conveyance of all of BBTS’s rights, title and interest in and obligations
with respect to the Agreement, and (iii) Truist Securities assumed, and agrees



--------------------------------------------------------------------------------

to pay when due and perform when required, all liabilities and obligations of
BBTS under or in connection with the Agreement, including, without limitation,
all liabilities and obligations arising on or before the date of this Amendment
and all liabilities and obligations arising before, on or after the date of this
Amendment in connection with events, actions, omissions or other circumstances
that occurred or existed on or prior to the date of this Amendment. Without
limitation to the foregoing, Truist Securities agrees to be bound by and to
comply with the covenants, agreements and other terms and provisions of the
Agreement applicable to a Sales Agent thereunder. The Company hereby consents to
the foregoing assignment and assumption of rights as of the Effective Date.

3. For purposes of clarity, the parties hereto acknowledge and agree that, by
virtue of this Amendment and the other transactions described above, BBTS ceased
to be a Sales Agent under and a party to the Agreement, and Truist Securities
became a Sales Agent under and a party to the Agreement, all effective as of the
Effective Date; and, to the extent required by the Agreement, the Company and
the Operating Partnership consent to this Amendment and the transactions
contemplated hereby (including, without limitation, the assignment and
assumption set forth in Section 2 hereof).

4. The Agreement shall be amended as follows, such amendments to be effective as
of the Effective Date:

(a) All references in the Agreement to “BB&T Capital Markets, a division of BB&T
Securities, LLC” and “BB&T Capital Markets” shall be replaced with “Truist
Securities, Inc.” and Truist Securities, Inc. shall be considered a Sales Agent
for purposes of the Agreement.

(b) The name and address of BBTS appearing on page 1 of the Agreement shall be
deleted and replaced with the following:

“Truist Securities, Inc.

3333 Peachtree Road NE 11th Floor

Atlanta, Georgia 30326”

(c) The portion of the second sentence of Section 14 of the Agreement containing
BBTS’ name, address and contact information for notices shall be deleted and
replaced with the following: “Notices to the Sales Agent shall be directed to
Truist Securities, Inc. at 3333 Peachtree Road NE, 11th Floor, Atlanta, Georgia
30326, Fax: (404) 926-5995, Attention: Equity Syndicate Department.

5. The Agreement is hereby ratified and affirmed in all other respects and,
subject to the assignment and assumption provided for herein and as amended by
this Amendment, remains in full force and effect.

6. If any provision of this Amendment shall be held invalid in part, such
invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Amendment, shall, to the fullest extent consistent with law, continue in
full force and effect.

 

2



--------------------------------------------------------------------------------

7. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York, including without limitation Section 5-1401 of the New
York General Obligations Law.

8. The parties hereto shall from time to time do all such further acts and
things and execute and deliver all such documents required in order to effect
the full intent of and fully perform and carry out the terms of this Amendment.

9. This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic format (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed original
counterpart of this Amendment.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BB&T SECURITIES, LLC

By:  

/s/ Eric Watson

Name:   Eric Watson Title:   Managing Director
TRUIST SECURITIES, INC. By:  

/s/ Reid Burford

Name:   Reid Burford
Title:   Managing Director EXTRA SPACE STORAGE INC. By:  

/s/ Gwyn McNeal

Name:   Gwyn McNeal Title:   Executive Vice President and Chief Legal Officer
EXTRA SPACE STORAGE LP By:   ESS Holdings Business Trust I, its General Partner

 

  By:  

/s/ Gwyn McNeal

               Name:   Gwyn McNeal   Title:   Trustee